Citation Nr: 1707638	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  15-32 691	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 2005 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the Oakland, California VARO. 

The Board acknowledges that the Veteran indicated in his December 2016 withdrawal that he was also withdrawing the issue of entitlement to an increased evaluation for service-connected PTSD.  As the Veteran had not perfected an appeal as to that issue by filing a substantive appeal, the Board does not have jurisdiction of that matter.  For that reason, the Board has only listed the tinnitus issue on the first page of this decision.


FINDINGS OF FACT

In correspondence dated in December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


